OPINION — AG — ** CRIMINAL HISTORIES — CONFIDENTIALITY OF RECORDS ** (1) WHILE PURSUANT TO 51 O.S. 24A.7 [51-24A.7](A) RECORDS OF THE OKLAHOMA STATE BUREAU OF INVESTIGATION RELATING TO THE BACKGROUND OF AN EMPLOYEE MAY NOT BE DISCLOSED TO THE GENERAL PUBLIC, AN EMPLOYEE OF THE AGENCY IS ENTITLED, UNDER 51 O.S. 24A.7 [51-24A.7](C) TO ACCESS TO HIS OR HER BACKGROUND INVESTIGATION AS A PART OF HIS OR HER OWN PERSONAL FILE. (2) THERE IS NO SPECIFIC STATUTORY AUTHORITY TO REFUSE TO DIVULGE INFORMATION OBTAINED BY "CONFIDENTIAL INFORMER" RELATING TO AN BACKGROUND INVESTIGATION PERFORMED BY THE OSBI, NOR MAY THE OSBI REFUSE TO DIVULGE THE NAME OF THE INFORMER WHERE NO INVESTIGATION OF A VIOLATION OF THE LAW IS BEING CONDUCTED, UNLESS THE INDIVIDUAL WHO PROVIDED INFORMATION TO THE OSBI HAS OBJECTED TO ITS RELEASE, AND THE AGENCY HAS MADE A GOOD FAITH FINDING THAT RELEASE OF EACH PARTICULAR PIECE OF INFORMATION TO BE WITHHELD WILL BE DAMAGING TO THE INDIVIDUAL WHO HAS OBJECTED TO ITS DISSEMINATION. (PUBLIC RECORDS, INSPECTIONS, PERSONAL FILES, CRIMINAL RECORDS, PUBLIC ACCESS, PERSONAL ACCESS, PRIVACY) CITE: 12 O.S. 2510 [12-2510], 51 O.S. 24A.14 [51-24A.14], 51 O.S. 24A.7 [51-24A.7](A)(C) 74 O.S. 150.2 [74-150.2], 74 O.S. 1509.5 [74-1509.5](D), 74 O.S. 150.7A [74-150.7A], 74 O.S. 158.8 [74-158.8], 74 O.S. 150.22 [74-150.22], 74 O.S. 152.2 [74-152.2] 74 O.S. 841.9 [74-841.9] (BACKGROUND CHECK) (SUSAN BRIMER LOVING) ** SEE OPINION NO. 91-568 (1991)